— In an action to recover damages *822for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Kelly, J.), dated June 7, 2004, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that there are triable issues of fact concerning how the subject automobile accident occurred and who was at fault in the happening of the accident (see Zuckerman v City of New York, 49 NY2d 557 [1980]). Cozier, J.P., Ritter, Santucci and Luciano, JJ., concur.